Citation Nr: 1433898	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the RO in January 2007.  A transcript of the hearing has been associated with the claims file.

In January 2010, November 2012 and in September 2013, the Board remanded this claim for additional development which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  

The claim was last remanded in November 2012 for a VA opinion addressing whether any current left eye disability, to specifically include iritis or photophobia, was incurred in or is otherwise related to the Veteran's military service.  The Veteran was afforded a VA examination in November 2013.  In an addendum report dated in June 2014, a VA examiner opined that iritis or photophobia are less likely as not related to military service because the Veteran did not exhibit iritis or photophobia on examination in November 2013.  

While left eye iritis or photophobia may not have been present at the November 2013 examination, VA treatment records during the course of the appeal show diagnoses of left eye iritis and photophobia.  As such, these two conditions represent current left eye disabilities and, a nexus opinion is required.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board notes that upon VA examination in December 2012, two scars were noted on the Veteran's skin above his left eye.  On remand, an opinion is needed as to whether those scars represent residual scarring from the documented laceration of the left eyebrow in April 1964 during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination, by an examiner who has not already examined him, to determine the nature and etiology the claimed residuals of a left eye injury.  The examiner must review the claims file.  Any indicated evaluations, studies, and tests should be conducted.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that left eye conditions of iritis and photophobia had onset in service, or are otherwise related to any aspect of the Veteran's service, to include the documented eye injury in April 1964.  

The examiner is advised that although these conditions may not be present on the current examination, in light of a diagnosis of these conditions during the appeal period, the requested nexus opinion must be provided.  

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an appropriate examination, to determine the nature and etiology of the scars above the left eye.  The examiner must review the claims file.  Any indicated evaluations, studies, and tests should be conducted.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to state whether it is at least as likely as not that the scars above the left eye are etiologically related to the Veteran's service, specifically to include his documented eye injury in April 1964.  

A complete rationale for all opinions must be provided.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

